EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Delete claim 1 and insert new claim 1 as follows:

--Claim 1.		A hardness additive composition comprising:
	A)	from about 5 wt-% to about 40 wt-% of the composition of at least one polycarboxylic acid polymer chelant comprising a polyacrylate or polyacrylic
acid homopolymer; and
	B)	from about 60 wt-% to about 95 wt-% of the composition of an aminocarboxylate chelant mixture comprising ethylenediamine-N,N-
tetraacetic acid (EDTA), methylglycinediacetic acid (MGDA), and glutamic acid N,N-
diacetic acid (GLDA), wherein the ratios of polycarboxylic acid polymer chelant(s) to aminocarboxylate chelants have the following values:
	(i) the ratio of polycarboxylic acid polymer chelant(s) to glutamic acid N,N-diacetic acid (GLDA) or salt thereof in combination with ethylenediamine-N,N-tetraacetic acid (EDTA) or salt thereof, is between about 0.3:1 to about 0.9:1;
	(ii) the ratio of polycarboxylic acid polymer chelant(s) to methylglycinediacetic acid (MGDA) or salt thereof, is between about 0.06:1 to about 0.12:1; and
	(iii) the ratio of polycarboxylic acid polymer chelant(s) to ethylenediamine-N,N-
tetraacetic acid (EDTA) or salt thereof, is between about 0.2:1 to about 0.5:1.—

In line 3 of claim 7, delete “chelant comprises” and insert –chelants comprise—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761